UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2498



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILTON FELIPE BELTRE,

                                               Claimant - Appellant,

          and


ONE 1991 INFINITI Q-45, VIN #JNKNG01C7MM105366,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-98-925-BR)


Submitted:   March 23, 2000                 Decided:   March 29, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilton Felipe Beltre, Appellant Pro Se.   Stephen Aubrey West,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Wilton Beltre appeals the district court’s order denying his

motion for reconsideration.*     We have reviewed the record and the

district court’s opinion and order and find no reversible error.

See Williams, 674 F.2d at 312.    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
       While styled as a motion pursuant to Fed. R. Civ. P. 59(e),
this motion is properly construed pursuant to Fed. R. Civ. P.
60(b). See United States v. Williams, 674 F.2d 310, 312 (4th Cir.
1982).


                                   2